CHS€ 3119'CV'OQDRBEB|§$AM|sfMEFWRH'BCEE'H§M_©l£HlENOFEMFMRNiA? P<'J\Q€ |D #115

 

 

 

ClVlL COVER SHEET
l. (a) PLA|NT|FFS ( Check box if you are representing yourself |:| ) DEFENDANTS (Check box if you are representing yourself |:| )
Mariano Benitez, individually and on behalf ofall others similarly situated Powerline Funding, LLC
(b) County of Residence of First Listed Plaintiff Orange County of Residence of First Listed Defendant
(EXCEPT/N U.S. PLAINTIFF O-\SE$) (lN U.S. PLAINTIFF CASE$ ONLY)
(C) Attorneys (Firm Name, Address and Telephone Number) if you are Atto rneys (Firm Name, Address and Telephone Number) if you are
representing yourself, provide the same information. representing yourself, provide the same information.
Aaron D. Aftergood (SBN 239853), aaron@aftergoodesq.com 1880 Century Park
East, Suite 200 Los Ange|es, Ca|ifornia 90067, Telephone: (310) 551-5221

 

 

ll. BAS|S OF lIURlSDlCTlON (Place an X in one box on|y_) lll. CITlZENSHlP OF PRlNClPAL PART|ES-For Diversity Cases Only
(Place an X in one box for plaintiff and one for defendant)
PT DEF . . PTF DEF
1. U.S. Government 3. Federal Question (U.S. citizein ofThis State i:i 1 i:i 1 |nCOrP_Ol’at€_d OF _PrlnClPa| P|a€e i:i 4 i:i 4
Plaintiff - Government Not a Party) °f Bus'ness m th'$ State

Citizen ofAnotherState |:| 2 |:| z incorporated and Principa|P|ace |:l 5 |:l 5
of Business in Another State

 

 

2. U.S. Government |:| 4. Diversity (indicate Citizenship Citizen or Subject of a . .
_ Forel n Natlon 6 6
Defendant of Parties in item |||) FOrelgn COUntYy |:| 3 |:| 3 g m |:|
|V. OR|G|N (Place an X in one box only.) . . . . . .
1.0riginal 2. Removed from i:i 3. Remanded from i:i 4. Reinstated or i:i 5.Transferred from Another i:i 6'|`|5:,:|gtladt|igrrilft i:i s`m:g;dt|i;t:<_:t
Proceeding State Court Appe||ate Court Reopened District (Specify) Transfer Direct i:i|e

 

V.REQUESTED|N COMPLA|NT:JURYDEMAND: -Yes |:| No (Check"Yes" On|yifdemanded in complaint.)

CLASS ACT|ON under F.R.CV.P. 232 -Yes |:| No |:| MONEY DEMANDED lN COMPLA|NT: $

Vl. CAUSE OF ACTlON (Cite the U.S. Civi| Statute under which you are filing and write a brief statement of cause. Do not citejurisdictiona| statutes unless diversity.)
47 U.S.C. 227, et seq.

 

 

Vll. NATURE OF SU|T (Place an X in one box only).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| OTHER STATUTES CONTRACT REAL PROPERTY CONT. lMMlGRATlON PRlSONER PET|T|°NS PRCPERTY RlGHTS
i:i 375 i:aise Ciairns Act |:| 110 insurance |:| 240 Torts to Land i:i tiiiijica;i._\;an|ization |-|abeas corpus |:| 820 C°pyrighrs
l l _ .
375 Qui Tam |:| 120 Marine l:| i¢§i'):'i_?"t Product l:| 453 A|'e'_‘ Deta'nee |:| 830 Patent
m (31 usc 3729(a)) la "ty |:| 465 Other |:l SWM°t'°“St°\/acate sssP Abb ' d
|:| 130 MiiierAct |:| 290 Aii Other Reai immigration Actions Sentence i:i atent ' _ 'e‘_"ate
m 400 State_ 140 Negotiabie Property TORTS m 530 Genera| NeW Drug Appllcatlon
Reapportlonment |:| instrument T°RTS PERsoNAL PRoPERTY |:| 535 Death Penalty |:| 840 Trademark
|:| 410 Antitrust go Recoverytti)gtir i:ip:li`::_NAiL 'NJuRY |:| 370 Other Fraud other; SOC|AL SECUR|TY |
- erpaymen lrp ane
|:l 430 Bank$ and Banklng |:| Enforcement of _ 371 Truth in i_ending |:| 540 Mandamus/Other |:| 861 H|A(1395ff)
450 Commerce/lCC Jud ment |:| 315A"p|ane - - - |:| 862 Black Lun (923)
m Rates/Etc. g Prodqu Liabi|ity i:i 380 other Personai |:l 550 C"'" R'ghts g
i:i 460 Dep°rtati°n |:| 151 Medicare Act i:i §iZO §ssau|t, Libe| & Property Damage i:i 555 Prison Condition |:| 863 DiWC/DiWW (405 (g))
an er
_ 152 Recove of l 385 Property Damage 560 Civi| Detainee 864 SS|D Tit|e XV|
|:| ::(c)e§laBCtkCe;:r:rF:pr])Lr]g |:l Defau|ted S?udent |:l i;(i))':iletg Emp|oyers |:| Product Liabi|ity CO"ditiOnS Of |:| i
|;| 430 consumercredtt L°a"(EXC'-Vet~) . BANKRuPTCY C°"“"‘~"“e“t m 865“$ (4°5‘9”
m 340 Ma""e 422 A l 28 F°RFE'TURE/PENA'-TY FEDERAL TAx sulTs
|:| 490 Cabie/SatTV 153 Recovery of 345 Marine Product i:i USC iggea
8 0 5 _ _ C _ |:| Overpayment of I:l Liabiiity i:i 62_5 Drug Re|ated 870 -i-axes (U_S_ Piaintiffor
i:i 5 _ ?Cur'tles/ Om Vet. Benef`lts 423 Wirhdrawai 28 Selzure of Property 21 l:l Defendant)
modltleS/Exchange 160 Stockhoiders. |:| 350 Motor vehicle |:| U5C157 usc 881 871 iRS_Third Pany 26 usc
§90 other statutory |:| suits i:i g§:dMgtt€_ra\i,e_ihti;le clvlL mal-lrs |:| 590 Other |:l 7609
ctions U l l l
‘ ' ‘ LABOR
|:| 891 AgricuituraiActs |:l é?)?it?;:§r |:| 360 Otherpers°"a| § 440 Otherclv||R|ghts i:i 710 Fair Labor Standards
. injury 441 Voting
|:| §iiga?’tt§psv"°nmenta| i:i 195 Contract i:i 362 Personai injury- E i Act
895 Freedom ofinfo Product Liabi|ity Med Ma|pratice |:| E§ H';‘:Si°nyg"/‘ent |:| §§i(]aii_i:lr>it;r/Mgmt-
m m m m ry m -
|:| 740 Ral|way LaborAct
896 A b't t‘ REA'- PR°PERTY 445 American with
|:| r l ra ton 367 Hea|th Care/ . .. . 751 F '| d M d' l
|:| 210 Land |:| Pharmaceuticai |:| D'Sab'|'t'e$' |:| am' van e 'Ca
899 Admin. Procedures Condemnation Personai injury Emp|oyment Leave Act
|:| Act/Review Ff. Appea| °f |:| 220 F°rec|osure Product Liabi|ity i:i 446 American with i:i 7_99 Ot_her Lab°r
Agen€y DeClSlOn 368 Asi,esios Disabilities-other thlgatlor\
i:i 950 Constitutiona|ity of i:i 230 Rent L€aSe& |:| personal injury i:i 448 Educati°n i:i 791 Emp|oyee Ret. inc.
State Statutes Ejectment prndiir-r Liabi|ity Security Act

 

 

 

 

 

 

FOR OFFlCE USE ONLY: Case Number:
CV-71 (05/1 7) ClVlL COVER SHEET Page 1 of 3

 

CHS€ 3119'CV'OQDRBEB|§$AM|sfMEFWRH'BCEE'H§M_©lsHiENOFEMFFé’RNW P<'J\Q€ |D #116

ClVlL COVER SHEET

Vlll. VENUE: Your answers to the questions below wi|| determine the division ofthe Court to which this case wi|| be initially assigned. This initial assignment is subject
to change, in accordance with the Court's Genera| Orders, upon review by the Court of your Comp|aint or Notice of Remova|.

 

QUEST|CN A: Was this case removed
from state court?

|:| Yes |X| No

if "no, " skip to Question B. if "yes," check the
box to the right that applies, enter the
corresponding division in response to
Question E, beiow, and continue from there.

STATE CASE WAS PEND|NG |N THE COUNTY OF:

lN|T|AL D|V|S|ON |N CACD |S:

 

 

 

|:| Los Ange|es, Ventura, Santa Barbara, or San Luis Obispo Western
|:| Orange Southern
|:| Riverside or San Bernardino Eastern

 

 

 

QUEST|CN B: ls the United States, or
one of its agencies or employees, a
PLA|NT|FF in this action?

|:| Yes |X| No

if "no, " skip to Question C. if "yes," answer
Question B.1, at right.

B.1. Do 50% or more of the defendants who reside in
the district reside in Orange Co.?

->

check one of the boxes to the right

YES. Your case wiii initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, beiow, and continue
from there.

 

NO. Continue to Question B.2.

 

B.2. Do 50% or more of the defendants who reside in
the district reside iri Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

check one of the boxes to the right

->

YES. Your case wiii initially be assigned to the Eastern Division.
Enter “Eastern" in response to Question E, beiow, and continue
from there.

 

NO. Your case wi|| initially be assigned to the Western Division.
Enter “Western" in response to Question E, beiow, and continue
from there.

 

 

QUEST|ON C: ls the United States, or
one of its agencies or employees, a
DEFENDANT in this action?

|:| Yes |X| No

if "no, " skip to Question D. if "yes," answer
Question C.1, at right.

C.1. Do 50% or more of the plaintiffs who reside in the
district reside in Orange Co.?

->

check one of the boxes to the right

YES. Your case wi|| initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, beiow, and continue
from there.

 

NO. Continue to Question C.2.

 

 

C.2. Do 50% or more of the plaintiffs who reside in the
district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

->

check one of the boxes to the right

YES. Your case wiii initially be assigned to the Eastern Division.
Enter “Eastern" in response to Question E, beiow, and continue
from there.

 

 

NO. Your case wiii initially be assigned to the Western Division.

 

 

 

 

 

 

|:| Enter “Western" in response to Question E, beiow, and continue
from there.
A. B. C.
. . . Riverside or San Los Angeles Ventura
. 7 l I
QUEST|ON D. Locatlon of plaintiffs and defendants. orange County Bemardino County Santa Barbara, or San
Luis Obispo County
indicate the location(s) in which 50% or more of plaintiffs who reside in this district i:i i:i
reside. (Check up to two boxes, or leave blank if none of these choices apply.)
indicate the location(s) in which 50% or more of defendants who reside in this
distriict; reside. (Check up to two boxes, or leave blank if none of these choices |:l |:|
aii>P y-

 

 

D.1. ls there at least one answer in Co|umn A?

Yes

if "yes," your case will initially be assigned to the
SOUTHERN D|V|S|ON.
Enter "Southern" in response to Question E, beiow, and continue from there.

if "no," go to question D2 to the right.

|:lNo

->

D.2. ls there at least one answer in Co|umn B?

|:| Yes |:l No

if "yes," your case wi|| initially be assigned to the

EASTERN D|V|S|ON.

Enter “Eastern" in response to Question E, beiow.

if "no," your case wiii be assigned to the WESTERN D|V|S|ON.

Enter “Western" in response to Question E, beiow.

 

QUEST|ON E: initial Division?

lN|T|AL D|V|S|ON |N CACD

 

Enter the initial division determined by Question A, B, C, or D above: _}

SOUTH ERN

 

 

QUEST|ON F: Northern Counties?

 

 

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?

|:| Yes No

 

CV-71 (05/1 7)

ClVlL COVER SHEET

Page 2 of3

 

CaS€ 3119'CV'OQDRBEB|§$AM|sfMEFWRWBCEEHMUSEHiENOFERE¢&NW P<'J\Q€ |D #117

ClVlL COVER SHEET

lX(a). lDENTlCAL CASES: Has this action been previously filed in this court? NO |:| YES

if yes, list case number(s):

 

lX(b). RELATED CASES: is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?

if yes, list case number(s):

No |:| YES

 

Civil cases are related when they (check all that apply):

|:| A. Arise from the same or a closely related transaction, happening, or event;

|:| B. Call for determination of the same or substantially related or similar questions of law and fact; or

|:| C. For other reasons would entail substantial duplication of labor if heard by differentjudges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):

|:| A. Arise from the same or a closely related transaction, happening, or event;

|:| B. Call for determination of the same or substantially related or similar questions of law and fact; or

C. involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by differentjudges.

 

X. S|GNATURE OF ATTORNEY

(QR SELF-REpRESEN'|-ED L|T|GANT): /s/ Aa ron Aftergood DATE: 01/15/2019

Notice to Counse|/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-071A).

 

 

Key to Statistical codes relating to Social Security Cases:

Nature of Suit Code

861

862

863

863

864

865

H|A

BL

D|WC

D|WW

SS|D

RS|

Abbreviation

Substantive Statement of Cause of Action
All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
(42 U.S.C. 1935FF(b))

All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Hea|th and Safety Act of 1969. (30 U.S.C.
923)

All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
all claims filed for chi|d's insurance benefits based on disability. (42 U.S.C. 405 (g))

All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
amended. (42 U.S.C. 405 (g))

All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
amended.

Aii claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
(42 U.S.C. 405 (g))

 

CV-71 (05/1 7)

ClVlL COVER SHEET Page 3 of 3

